DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 31, 35, 36, 39 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (3,822,751) in view of Bloxdorf et al. (6,928,757).

Regarding claims 31 and 56, Waterman discloses a snow plow mount assembly comprising:
A mount frame (10) adapted to be secured to a vehicle
A snow plow frame (15) having an A-frame (15B) and a lift frame (13) pivotally connected relative to one another for pivoting movement about a generally transverse horizontal axis (16)
A plow blade (60) pivotally connected relative to said A-frame for pivoting movement about a generally vertical axis (18F) and about a generally longitudinal horizontal axis (25E)
An actuator (17) operably associated with said A-frame and said lift frame for imparting relative pivoting movement between said A-frame and said lift frame (about axis 16)
One of said mount frame and said lift frame having first and second arms (15A/15B) and the other of said mount frame and said lift frame having first and second receivers (front portion of frame 11 – See Figures 2 and 5), said first and second arms received in respective ones of said first and second receivers upon relative movement therebetween toward one another
A two part push beam having a forward portion (40A) and a rearward portion (25A,18A), said blade (60) mounted to said forward push beam portion, said rearward push beam portion pivotally connected to said A-frame (via 18A) for pivoting movement about the generally vertical axis (18F), said forward and rearward push beam portions pivotally connected to one another (at 25E) for pivoting movement about the generally longitudinal horizontal axis

Waterman discloses the invention as described above, but fails to disclose that the mount frame is mounted to the vehicle and is connected to the A-frame, lift frame, plow blade and actuator when the vehicle with the mount frame is driven into engagement with said frame elements.  Like Waterman, Bloxdorf also discloses a snow plow and mount assembly.  Unlike Waterman, Bloxdorf discloses that the a-frame, lift frame, plow blade and actuator are connected to the mount frame on the vehicle when the vehicle is driven into engagement with the a-frame/lift frame.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a mount frame that attaches to the vehicle such that a drive up connection can be made without the operator having to exit the vehicle as the use of a known technique to improve similar 

Regarding claim 35, the arms are on the lift frame and the receivers are on the mount frame.

Regarding claim 36, the actuator is a hydraulic cylinder (17) connected to said A-frame and to said lift frame.

Regarding claim 39, Waterman discloses the invention as described above, but fails to disclose a trunnion that allows for pivoting of the a frame with respect to the trunnion about the longitudinal horizontal axis and pivoting of the lift frame with respect to the a frame about the transverse horizontal axis.  Like Waterman, Bloxdorf also discloses a mount with an a-frame and lift frame for a snow plow.  Unlike Waterman, Bloxdorf discloses that the a-frame can pivot about a longitudinal horizontal axis via a trunnion and the lift frame can be attached to the trunnion for pivoting movement about the transverse horizontal axis (Figures 3A-3B).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the trunnion connection of Bloxdorf in the mounting apparatus of Waterman as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to allow increased flexibility in the mounting system to overcome obstacles and conform to the slope of the road during use.


Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (3,822,751) and Bloxdorf et al. (6,928,757) as applied to claim 31 above and further in view of Gendron et al. (9,347,199).

Regarding claims 32 and 33, Waterman and Bloxdorf discloses the invention as described above, but fails to disclose a resilient member (leaf spring) associated with the pivotal connection between the front and rear push beam members.  Like the .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (3,822,751) and Bloxdorf et al. (6,928,757) as applied to claim 31 above and further in view of Warchola et al. (2013/0248211).

Regarding claim 34, the combination of Waterman and Bloxdorf discloses the invention as described above but fails to disclose a limiting structure for the pivoting motion of the forward and rearward push beam portions.  Like the combination, Warchola et al. also discloses a snow plow and mount assembly with a two part push beam (84,98) that allows for rotation of the plow blade with respect to an a-frame about a horizontal longitudinal axis.  Unlike the combination, Warchola et al. discloses the use of a limiting structure (101) to limit the amount of pivoting about the horizontal longitudinal axis.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a limit structure in the combination as taught by Warchola to ensure that the plow doesn’t pivot behind a certain amount to ensure effective plowing and prevent damage.

Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (3,822,751) in view of Bloxdorf et al. (6,928,757) and Gendron et al. (9,347,199).

Regarding claims 40 and 41, the combination of Waterman and Bloxdorf discloses the invention as described above, but fails to disclose a resilient member (leaf spring) associated with the trunnion.  Like the combination of Waterman and Bloxdorf et al., Gendron et al. also discloses a snow plow mount structure wherein different parts of the mount are pivotal with respect to each other.  Unlike the combination, Gendron discloses the use of a resilient leaf spring (92) to prevent the members from freely pivoting and bias the parts into the desired working position while still allowing movement when obstacles are encountered.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a resilient leaf spring in the pivotal connection between at the trunnion as taught by Gendron as the use of  a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would bias the elements in the correct working position while still allowing for movement to overcome obstacles without damaging the assembly.


Allowable Subject Matter
Claims 37 and 38 are allowed.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 31-41 and 56 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671